Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8 in the reply filed on 06/10/2021 is acknowledged.  The traversal is on the ground(s) that it would not constitute a search burden to search all claims without a restriction requirement.  This is not found persuasive because the inventions have acquired a separate status in the art in view of their different classification, and the inventions require a different field of search as outlined in the restriction requirement dated 04/15/2021.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/10/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badding et al. (US20180104848, hereinafter referred to as Badding).
Regarding claim 1, Badding discloses a sintered compact including an alumina phase as a primary phase (see Badding at [0071], disclosing an article comprising alumina … sintered from powder grains), and further including an 2O4 … cordierite, and silicon nitride), the sintered compact having a porosity of higher than or equal to 1.1% and less than or equal to 5.0% (see Badding at [0041], disclosing the article has a porosity of between 0.01 to about 25%, which overlaps with the claimed range). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).
Regarding claims 2 and 3, while Badding does not explicitly disclose I1/(I1 + I2) is greater than or equal to 0.20 and less than or equal to 0.45, where I1 is a strength of a main peak of cordierite obtained by an XRD method, and I2 is a strength of a main peak of alumina or wherein I1/(I1 + I2) is greater than or equal to 0.23 and less than or equal to 0.40, this is a property inherent to the composition, and the composition disclosed by Badding is substantially similar to the composition as claimed in the instant application. Furthermore, the sintered article of Badding is fired at a temperature within the firing range as disclosed in [0012] of the instant application (see Badding at [0105], disclosing a firing temperature of 1200°C). Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon 
Although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Regarding claim 4, while Badding does not explicitly disclose a relative dielectric constant of less than or equal to 8.5 at 10 GHz, this is a property inherent to the composition, and the composition disclosed by Badding is substantially 
Regarding claim 5, while Badding does not explicitly disclose a dielectric dissipation factor of less than or equal to 5x10-4 at 10 GHz, this is a property inherent to the composition, and the composition disclosed by Badding is substantially similar to the composition as claimed in the instant application. Furthermore, the sintered article of Badding is fired at a temperature within the firing range as disclosed in [0012] of the instant application (see Badding at [0105], disclosing a firing temperature of 1200°C). Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 6, while Badding does not explicitly disclose a bending strength of higher than or equal to 300 MPa, this is a property inherent to the composition, and the composition disclosed by Badding is substantially similar to the composition as claimed in the instant application. Furthermore, the sintered article of Badding is fired at a temperature within the firing range as disclosed in 
Regarding claim 7, while Badding does not explicitly disclose a water absorption of less than or equal to 1.0%, this is a property inherent to the composition, and the composition disclosed by Badding is substantially similar to the composition as claimed in the instant application. Furthermore, the sintered article of Badding is fired at a temperature within the firing range as disclosed in [0012] of the instant application (see Badding at [0105], disclosing a firing temperature of 1200°C). Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 8, while Badding does not explicitly disclose a mean pore diameter of greater than or equal to 2.0 μm and less than or equal to 5.5 μm, this is a property inherent to the composition, and the composition disclosed by Badding is substantially similar to the composition as claimed in the instant application. Furthermore, the sintered article of Badding is fired at a temperature within the firing range as disclosed in [0012] of the instant application (see Badding at [0105], disclosing a firing temperature of 1200°C). Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Conclusion
Although not relied upon to form the basis of a rejection, Applicant should be aware of Ishida et al. (JP2003104772, with reference to machine translation, hereinafter referred to as Ishida) and Dalton (US20030226840, hereinafter referred to as Dalton) when drafting a response to this office action. 
Ishida is directed towards an alumina-based sintered body (see Ishida at [0009] from translation). Ishida discloses the body further comprises Mn2O3 and SiO2 (see Ishida at [0009]). 
Dalton is directed towards a sintered article comprising alumina (see Dalton at [0106]), fused silica (see Dalton at [0106]), cordierite (see Dalton at [0106]), and MnO2 (see Dalton at [0066]). Dalton teaches that the porosity, pore sizes, and dielectric constants are known variable used to control characteristics of the article (see Dalton at [0120]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616.  The examiner can normally be reached on M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        




/CAMERON K MILLER/Examiner, Art Unit 1731